Case 0:21-cv-61139-RKA Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 CHERISH COOPER,

                Plaintiff,

 vs.

 HOTWIRE COMMUNICATIONS, LTD,

             Defendant.
 ______________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, CHERISH COOPER, by and through her undersigned counsel,

 and sues the Defendant, HOTWIRE COMMUNICATIONS, LTD, and alleges as follows:


                                         INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                  JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA, and

 venue is proper as all acts described herein occurred within this judicial district.

                                              PARTIES

        3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.

        4.      At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA.




                                                   1
Case 0:21-cv-61139-RKA Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 4




         5.        At all times material hereto, Defendant was a Florida Corporation doing business

 and services in this judicial district, was the employer or former employer of the Plaintiff, and is

 an employer as defined by the FMLA.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

         6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

 of this action.

                                       STATEMENT OF FACTS

         7.        The Plaintiff, who is homosexual, was being sexually discriminated and harassed

 by a co-worker, Mario, who kept pushing Plaintiff to be with a man.

         8.        When she reported this to her supervisor, nothing was done in response.

         9.        In turn, in December of 2019, Plaintiff was attacked, sexually assaulted and

 physically battered by Mario.

         10.       After reporting this, Defendant did fire Mario, while also instructing Plaintiff to

 not speak of this incident to anyone.

         11.       However due to this, Plaintiff began to suffer from terrible depression and

 anxiety, and began to seek FMLA leave around February of 2020.

         12.       Despite this protected leave, Defendant would not provide her with FMLA

 benefits for months, despite numerous requests and complaints.

         13.       Finally, Plaintiff obtained FMLA leave in September of 2020, which was only

 provided to her intermittently for a period of 90 days.

         14.       However, within that 90 day period, Plaintiff was suddenly terminated on

 December 14, 2020.




                                                     2
Case 0:21-cv-61139-RKA Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 4




                                              COUNT I

                                    FMLA INTERFERENCE

          15.   The Plaintiff incorporates by reference paragraphs 1-14 herein.

          16.   At all times material to this lawsuit, the Plaintiff was entitled to leave under the

 FMLA.

          17.   The Defendant unlawfully interfered with the Plaintiff’s exercise of her FMLA

 rights by failing to reinstate her position, or equivalent thereto, upon the expiration of her FMLA

 leave.

          18.   As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA.

          19.   The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

          WHEREFORE, the Plaintiff, CHERISH COOPER, requests that judgment be entered

 against the Defendant, HOTWIRE COMMUNICATIONS, LTD for all damages recoverable

 under the FMLA, in addition to all litigation expenses and costs, including attorneys’ fees and

 any other lawful and equitable relief this Court deems to be just and proper.

                                             COUNT II

                                      FMLA RETALIATION

          20.   The Plaintiff incorporates by reference paragraphs 1-14 herein.

          21.   At all times material to this lawsuit, the Plaintiff was entitled to leave under the

 FMLA.




                                                   3
Case 0:21-cv-61139-RKA Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 4




        22.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

 and unlawfully retaliated against the Plaintiff, in violation of the FMLA.

        23.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s FMLA coverage.

        24.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA.

        25.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

        WHEREFORE, the Plaintiff, CHERISH COOPER, requests that judgment be entered

 against the Defendant, HOTWIRE COMMUNICATIONS, LTD for all damages recoverable

 under the FMLA, in addition to all litigation expenses and costs, including attorneys’ fees and

 any other lawful and equitable relief this Court deems to be just and proper.

                                   DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.
        Dated: May 14, 2021.                  Respectfully submitted,

                                              Law Offices of Levy & Levy, P.A.
                                              1000 Sawgrass Corporate Parkway, Suite 588
                                              Sunrise, Florida 33323
                                              Telephone: (954) 763-5722
                                              Facsimile: (954) 763-5723
                                              Counsel for Plaintiff

                                              /s/ Chad Levy
                                              CHAD E. LEVY, ESQ.
                                              chad@levylevylaw.com
                                              Secondary: assistant@levylevylaw.com
                                              F.B.N.: 0851701
                                              DAVID M. COZAD, ESQ.
                                              david@levylevylaw.com
                                              F.B.N.: 333920



                                                  4
